﻿90.	During the past year the struggle of the non-aligned peoples and countries, the third-world States and the nations that love independence and justice has made ever-greater strides. The cause of defending national independence, State sovereignty, territorial integrity and the right of peoples to decide for themselves their own destiny has made great progress. The imperialist and expansionist big Powers and their followers have been engulfed in greater difficulties in the face of the successive waves of revolutionary movements, movements for national liberation and movements for the defence of the national independence of peoples the world over.
91.	In South-East Asia and in Asia the will for independence among peoples has defeated the interference, interventions and plan of expansion of the expansionist big Power and its followers. The latter have made an about-face and have striven to change their attitude towards the South-East Asian countries. Before, there was nothing but criticisms, insults and invective; now there is nothing but diplomatic smiles, affability and amiability. But, in face of all these efforts and manoeuvres, the peoples and countries of South-East Asia have remained constantly vigilant. The Sino-Japanese peace and friendship Treaty,50 with its article against hegemonism, is a new event which has strengthened the course of history. This clause against hegemonism has greatly encouraged and strengthened the struggle in defence of the independence and peace of the peoples and countries the world over, and especially those in Asia and the Pacific. The just cause of the independent and peaceful reunification of the Korean motherland and the reasonable measures proposed by the Government of the Democratic People's Republic of Korea in order to solve the Korean problem have been actively supported by peoples the world over. The struggle of the coastal countries of the Indian Ocean and the Red Sea against the military presence and the threats of the imperialist and expansionist big Powers has also been strengthened. In this situation, when the movement for independence is in full development, Solomon Islands has attained independence and become a Member of our Organization. We should like to express here our warm greetings and welcome.
92.	In the Middle East the struggle of the Palestinian people and all the Arab peoples to exercise their national
rights and recover their territories has not developed according to the will of the imperialist and expansionist big Powers, that struggle will be long and bitter. The Palestinian and Arab people have learned valuable lessons through their sacrifices. Their will to independence will continue, to light the way of their struggle.
93.	The OAU Assembly held in Khartoum last July reflected the common will of the 400 million Africans to prevent all intervention and interference on the part of the expansionist and imperialist big Powers and their followers, and to be responsible for their own destiny. The peoples of Zimbabwe, Azania and Namibia, using revolutionary violence in their struggle for independence and for the right to decide their own destiny against colonialism, racism and apartheid, are on their way towards victory, despite the obstacles created by the rivalries of the imperialist and expansionist big Powers.
94.	The struggle of the countries of Latin America to exercise their national rights has also made progress. The victory won. by Manama in recovering its sovereign right over the Canal is the result of the stubborn struggle waged by the Panamanian people. It is also the result of the solidarity among the peoples of Latin America.
95.	The peoples of Europe have had to undergo great sufferings, during two successive world wars kindled by imperialism. At present they have been made aware of the danger of a new war, resulting from the rivalry between the expansionist and imperialist big Powers with the aim of taking possession of Europe; and thereby dominating the world.. That is why during the past year the upswing in the struggle of the peoples of Europe against the policy of hegemonism has become more and more dynamic.
96.	As an anti-bloc force, representative of the will for independence of the struggling peoples of the third world, the non-aligned movement has always developed with dynamism. In Belgrade at the end of last July the Conference, of the Ministers for Foreign Affairs of-Non-Aligned Countries crushed the manoeuvres of interference and division on the part of the imperialist and expansionist big Powers and their followers. In particular, the Conference defeated the attempts of that expansionist big Power and its followers that wanted to modify the principles, of non-alignment in order to force the non-aligned movement, to accept its ideology and to serve its activities of  aggression and expansion. The non-aligned countries at present are waging an active struggle to prevent the expansionist big Power and its followers from taking advantage of the forthcoming Sixth Conference of Heads of State or Government of Non-Aligned Countries to drag this movement into its bloc. If only a few Heads of State or Government participate in it, that Conference will not reflect the common concept and position of the non-aligned movement  as did the- previous Conference in Belgrade, Cairo, Lusaka,. Algiers and Colombo. The documents adopted by that Sixth Conference would be stamped with the ideology of the expansionist big Power. But this would not be a lasting factor. The permanent and fundamental feature of the non-aligned movement resides in the will for independence and the will to remain outside blocs, the struggle for national liberation and the struggle for the defence of national independence which encourages whole
peoples consisting of several billions of men and women and the truly non-aligned countries. This will and these struggles are developing dynamically from day to day.
97.	Parallel with their struggle to defend and safeguard their independence, sovereignty and territorial integrity, the peoples all over the world have fought to demand that the imperialist and expansionist big Powers proceed to nuclear and conventional disarmament. They have not been misled by the propaganda of those big Powers because they know full well that it is precisely those big Powers which are over-arming themselves, are carrying out a policy of aggression, expansion and rivalry, are threatening world peace and security and are preparing for war. The relative peace which prevails in the world at present has been achieved because of the stubborn struggle of peoples all over the world and is not due to the imperialist and expansionist big Powers.
98.	The victories won successively by the peoples of the non-aligned countries, the third-world countries and the countries that love independence and justice have thrown into confusion the imperialist and expansionist big Powers, the colonialists, the neo-colonialists, those who believe in apartheid, the racists, the Zionists and all the forces of aggression, exploitation and domination. The will of the peoples to be further united in solidarity in their struggle has crushed all manoeuvres to sow dissension. The peoples which wage their revolutionary struggle, the struggle for national liberation and the struggle to defend their national independence have on the basis of equality and mutual respect, expressed their political and moral encouragement and support of each other and this has strengthened their determination to struggle. Such reciprocal encouragement and support are powerful material forces which have routed all the criminal activities of the demoniac forces.
99.	This excellent situation is very favourable for the pursuit of the struggle of the peoples of the world. But it is normal that there should still be complex problems caused by the development of the struggle which brings the revolutionary forces and the forces that favour independence, peace and democracy into opposition to the imperialists, expansionists, colonialists, neo-colonialists and counter-revolutionary forces and also caused most specifically by the contradictions, which are becoming more and more bitter between the. imperialist and expansionist big Powers that have confronted each other in the different regions of the world. At present, regional wars are still continuing in many places in the world. The possibility of a world war remains. Faced with such a situation the peoples of the world have constantly increased their revolutionary vigilance and readied themselves for all eventualities so that the cause of revolution, independence and democracy may triumph.
100. In this situation we believe our General Assembly has every opportunity to strengthen the cause of genuine independence and peace by contributing to the elimination of the illusions sowed by the expansionist and imperialist big Powers with respect to certain positions and concepts, such as the so-called need to depend on a big Power, the spirit of Munich, the false disarmament measures, and so on. The forces of many billions of people armed with an unshakable will for independence and an increasingly
awakened political consciousness are the immense forces, which decide the future.
101.	The great upsurge of the struggle of people all over the world has brought great encouragement to the people of Kampuchea, who are struggling to defend the independence, sovereignty and territorial integrity of Democratic Kampuchea and who are striving to build up the country during its new stage of revolution by abiding by a position of independence, sovereignty and self-reliance under the just leadership of the Communist Party of Kampuchea and Comrade Secretary Pol Pot.
102.	The situation in our country is excellent.
103.	The people of Kampuchea, who were exploited, poor, oppressed, despised and downtrodden for a very long time, have put an end to that dark period forever. Through the glorious victory of 17 April 1975, which marked the total and definitive liberation of Kampuchea, our people, as masters of their country, have taken into their own hands the right to decide themselves their own destiny and that of their country. A new society where equality, justice and genuine democracy prevail, with neither rich nor poor, with neither an exploiting class nor an exploited class, has been definitively established in Kampuchea. In their capacity as masters of this society our people have enthusiastically waged a struggle to fulfil their tasks in the new stage of their revolution by establishing an immense and dynamic revolutionary mass movement throughout the whole country.
104.	During the past year in the field of national construction, the people of Kampuchea have achieved new results. This year the. total area of lands irrigated in all seasons has reached 700,000 hectares. Modern agriculture is beginning to develop. The new countryside has been changing from year to year. Cottage industries, industry in general, mass technology and science have begun to take form progressively on the basis of agriculture. The objective of the people of Kampuchea is to fulfil the plan of building up modern agriculture within 1.6 to 15 years and industry within 15 to 20 years. According to the first results achieved this plan will be entirely fulfilled within the framework of a collectivist, socialist society which is completely new in the history of mankind.
105.	The living conditions of our people have changed greatly in all fields. Corruption, depravity and debauchery have been totally eliminated and have given way to a new, healthy society which is in keeping with the genuine national traditions of our people. In addition, 90 per cent of the population, including the poorest peasants, peasants who are not quite so poor, peasants at an intermediate stage of poverty and other workers who formerly lived a life of extreme poverty, now enjoy a very much improved standard of living, which is fully guaranteed. All enjoy to the same extent the advantages of the revolution and the new society; all eat their fill; all have decent clothing and shelter; all have medicines, medical care and hospitals in each co-operative and trade Union. All also have every opportunity to improve their cultural level. The people are satisfied with the revolution and resolutely defend their new regime.
106. Therefore, is such a regime good or not? Does social justice prevail or not? Who has the right to judge this? It is
surely not the imperialists, the expansionists or the Vietnamese, who have an enormous debt of blood to pay to the Kampuchean people. Only the Kampuchean people have the right to judge, and the people have judged that this regime is good and just. That is why they support and defend it with such great determination. If this regime were not good and just the finest speeches and propaganda would not satisfy the people, if this regime exploited and. oppressed the people the people would surely have no confidence in it and would rise up and overthrow it. The history of Kampuchea is filled with such experiences. The same applies to other countries.
107.	As for those who had an easy life in the old society—that is, nearly 10 per cent of the population-their material living conditions have been cut down more or less to the level of everyone in the country. They can therefore live like everyone else. They participated in the revolution for they, too, are patriots. They are becoming increasingly more aware that it is only under this new social regime that the nation of Kampuchea can live as it does today in genuine independence, national honour and dignity. Moreover, they see that justice and equity prevail and that the exploitation of man by man does not exist any more in this society. They are increasingly aware that this regime is genuinely democratic, in accordance with their wishes and guarantees the democratic rights of the poor, .who constitute the overwhelming majority, as well as of all the other strata of society.
108.	What is the basis of democratic rights? What rights had the poor in the old semi-colonial and semi-feudal society of Kampuchea? In the imperialist, expansionist and Vietnamese societies, where the system of exploitation prevails, what rights have the immense majority of the population, such as the poor and the workers, if they have no means of production at all? Indeed, they have only the right to be exploited and to sell themselves and their labour, this being so, Where are the democratic freedoms? They exist only in. form and on paper. As for the reactionary, exploiting feudal and capitalist classes, they have the right to exploit, to oppress, to suck the blood of the people, to kill, them in indirect and camouflaged ways. They live in opulence and affluence paid for by the sweat and blood, of the people. Several million poor people live in misery and suffering; they have no work, they are forced to sell themselves, their sons and their daughters, and they have no future at all. And those who dare to struggle in order to overthrow the regime of exploitation are repressed in the most atrocious Fascist manner.
109.	In Democratic Kampuchea, where there is a collectivist regime, the people are masters of all the means of production. Every peasant is master of the rice fields and the land. The workers are masters of the factories. Thus they exercise the right of decision, management and administration. These are genuine democratic freedoms, the genuine guarantees of a life as real masters of their own destiny. The old relations of production and exploitation and oppression have been totally abolished. Under the new regime, the new independent, equal, socialist and collectivist relations and production have been developed and strengthened. The production obtained as a result of the sweat and the blood of the people is entirely in the hands of the people.	.
110.	That does not mean that there are no longer any contradictions in Democratic Kampuchea, but if there are contradictions, that is normal. However, 99 per cent of the people of Kampuchea agree fully with the policy of the Government of Democratic Kampuchea, which is to defend and build up the country and a new society and constantly to improve the people's living standards. The Government of Democratic Kampuchea is constantly concerned to ensure the moral and material happiness of all the people of Kampuchea and is working to this end. It considers this noble duty to be a revolutionary virtue and is mobilizing all the national forces and the people to fulfil it. As for the existing contradictions, we are resolving them fundamentally through education by relying on the forces of the collectivist people, because our motivations are reasonable, legitimate, realistic and known to everyone, for our movement of national defence and construction and of the improvement of the people's standard of living is powerful. As for the enemy's agents who are obstinately fighting against the revolution and the people of Kampuchea, there are a mere handful of them and they are isolated from the nation and the people; they ace firmly under the control of our people, who are armed with an awakened political consciousness.
111.	During these more than three years our people have successfully defended and safeguarded the independence, sovereignty and territorial integrity of our country. They have successfully solved the weighty and important post-war problems, such as that of food, without begging from anyone, as Viet Nam has done. They have successfully built up and developed their country in full independence, sovereignty and self-reliance. That, has been achieved thanks in part to proper leadership, but the fundamental and decisive factor has been the people. If revolutionary Kampuchea has defeated the United States imperialist aggressors in the more than five year-long war for national liberation, it is because the entire people took part in the revolution. At present, if Kampuchea can be self-sufficient in food, develop through its own means and struggle successfully against the intervention and aggression of its enemies of all kinds and especially against the Vietnamese aggressor, which is annexationist and a swallower of territories,  it is again thanks to the active participation in the revolution of the people as a whole. Thanks to the firmly united people of Kampuchea, deeply devoted and faithful to the collectivist regime, and their successful and enthusiastic struggle to defend and build up the country in an immense and dynamic mass revolutionary movement, the future of Democratic Kampuchea can be no less than brilliant.
112. In this situation when Democratic Kampuchea is continuing to develop and advance and there is not a single expansionist or imperialist on  its territory, it is natural that a all its enemies should feel a deep bitterness for Kampuchea and carry out a feverish campaign of slander against it. In the history of mankind have the imperialists, expansionists, colonialists and neo-colonialists ever expressed their satisfaction  and congratulations to the countries and peoples which have conducted their revolution and conquered their independence? They not only oppose  revolution and independence in words but. at the same time as they have uttered insults and  expressed disparagement and contempt, they have also massacred millions of people. Among the countries of the third world is there a people which has succeeded in escaping those massacres? More specifically in regard to Democratic Kampuchea, from 1970 to 1975 the aggressive barbaric war of the United States imperialists who wanted to place Kampuchea under their neo colonialist yoke killed and. wounded more than 1 million inhabitants and devastated 80 per cent of the country. At that time was there a single imperialist country which so much as expressed its concern for the people of Kampuchea? The imperialists, expansionists, colonialists, neo-colonialists and ail the forces of exploitation and domination have always been at all previous periods, in the present as in the future will always be the implacable enemies of revolution and independence. The great leaders of the world revolution, including Lenin in the Great October Revolution have also been the subject: of attacks accusations and slander by. the enemies of the revolution which mobilized in order to attack them savagely.
113. But the problem that our General Assembly must take; into consideration is that of determining whether or not we- have to let the imperialists, expansionists and their followers continue to attack, despise and slander the other countries, interfere in the- internal affairs and violate the sovereignty of independent countries. Must we let them continue to use the United Nations forum to propagate their logic of exploiters, of brigands and murderers—in complete contravention- of the United; Nations Charter-or not?
114. In: order successfully to build up a new society and improve their standard of living, the people of Kampuchea have to wage a. stubborn and bitter struggle to defend the gains of the revolution and; of Democratic Kampuchea. Since 17 April 1975 the date which marks the complete and final liberation of that country enemies; of all kinds have not only slandered and. disparaged Democratic Kampuchea and its revolution- butt they have also implacably sought to thwart and: destroy the peaceful efforts of the people of Kampuchea, and the results that they have achieved.
115. The United States imperialists who have never digested their defeat have continued to foster the ambition of retaking Kampuchea and transforming it once again into a neo-colony of theirs.. Their activities designed to destroy the gains of the revolution of Kampuchea have all been defeated by the people and revolutionary army of Kampuchea. Since the middle of 1977 their strategic forces, present both inside, and outside Kampuchea to foment coups d'etat: and overthrow democratic Kampuchea in coordination with the attacks launched from the outside have collapsed. The hopes of the United States imperialists to take possession of Kampuchea once again have died away.
116. Working in a parallel direction with the activities of the United States imperialists the Viet Nam aggressor and swallower of territories carried out feverish and most barbarous activities to destroy Democratic Kampuchea.

117. The reason is that Vietnam has for a long time had the ambition of annexing and swallowing Kampuchea and exterminating the Kampuchean race. It was not only since the liberation of Kampuchea that Viet Nam started to seek to destroy our country. In the recent past -- before the beginning of the Second World War - Viet Nam had swallowed the Kampuchean territory called Kampuchea Krom, an area of 65,000 square kilometres, with a population at present of nearly 4 million inhabitants. That territory makes up the south-western part of the present Viet Nam, from the region of Prey Nokor— at present Saigon—to the west, and the Mekong River delta. Is the Viet Nam of today any different from the Viet Nam of feudal times or of the time when it was under the colonialist or imperialist yoke? Is there any change in its ambition with regard to Kampuchea? The only difference is that the Viet Nam of today has hidden itself behind the so-called banner of revolution in order to attack and try to take possession of Kampuchea. In 1930 Vietnam founded a party to which it gave the name "Indo-Chinese Communist Party". Its aim was to create a Vietnamese "Indo-China Federation" to replace the French "Indo-China Federation", that is, to gather the three countries in that federation to be ruled with a rod of iron by Viet Nam. In that way Viet Nam would swallow up Kampuchea within a given period of time. But as the label "Indo-Cnina Federation" could not achieve the anticipated results, in 1975 Viet Nam renamed its plan "special friendship and special solidarity", while maintaining the same objective, that is, to make Kampuchea a puppet of Viet Nam. The Vietnamese plan is, first of all, to take possession of .Kampuchea and subsequently to extend its expansion over the other countries in Southeast Asia.
118.	Viet Nam's ambition for regional hegemonism squares with the expansionist plan in South-East Asia of the expansionist big Power, which has an ambition for world hegemonism. The principal aim of that expansionist, big Power is to dominate Europe, which is the key for its world domination. To that end it has Striven to mobilize all its main strategic forces to take possession of Europe, strangling it from the north and the south. In parallel with that, it has intervened in many countries in Africa and in the Middle East. However, as it has world ambitions, it has already tried several times to dominate Asia through what it calls the "Asian Collective Security System". Within that framework South-East Asia is the zone that it wants to dominate politically, militarily and economically.  Most specifically, it wants to control the sea lanes passing through the Malacca Straits, which link the countries of Asia, Europe and Africa. In order to carry out that strategic plan, the expansionist big Power has used Viet Nam as its pawn; in South-East Asia. Viet Nam itself has proclaimed that in South-East Asia it is the bastion of the bloc which it calls "socialist", that is, the bloc belonging to the expansionist big Power. The mad persecutions carried out by Viet Nam against Chinese nationals and its frenzied and impertinent provocations of China along its borders, as well as the efforts of the expansionist big Power to strengthen its naval base and missile bases in Viet Nam - all those are part of the plan to encircle China and dominate South-East Asia. The numerous Vietnamese divisions stationed on foreign territories are supplied by the expansionist big Power; indeed, they occupy that country and are used to intervene in others.
119.	But the expansionist big power and Viet Nam can  dominate South-East Asia only if they succeed in taking possession of Kampuchea. Our country is not a big one and has no very great abundance of natural resources; however, its geographical situation in the middle of South-East Asia constitutes a key position in the plan of the expansionist big Power and of Viet Nam. If they succeeded in taking possession of Kampuchea they would have additional forces and a spring-board to carry out their expansion throughout the whole of South-East Asia.
120.	From 1970 to 1975 the Vietnamese plan to take possession of Kampuchea was defeated on a number of occasions, although during that period the people of Kampuchea had to deal with the war of aggression of the United States imperialists. After the liberation of Kampuchea, the Vietnamese army unceasingly provoked incidents along the borders. At the beginning of June 1975 Viet Nam attacked and occupied the Koh Way islands belonging to Kampuchea. The world was then beginning to understand the true annexationist nature of Viet Nam. However, more important than these border attacks was the fact that Viet Nam and the expansionist big Power relied on their agents who had been infiltrated into the army and State administration of Kampuchea to foment coups d'etat, overthrow Democratic Kampuchea and set up a puppet regime in Phnom Penh; The attacks launched from outside by the Vietnamese army along the borders were designed to encourage those accomplices inside and also to sabotage the efforts of the Government of Democratic Kampuchea and to prevent it from solving its great post-war problems and from attending to the national defence, although those attacks did not leave aside the possibility of encroaching on one or two kilometres of territory inside Kampuchea's borders. However, that Vietnamese plan has been defeated on a number of occasions, thanks to the revolutionary vigilance of the people and the Revolutionary Army of Kampuchea. We did not inform the people of the world of this at that time because we sought to solve the problem peacefully, in-a spirit of solidarity with Viet Nam; but Viet Nam took advantage of this to carry out a campaign of odious slander against Democratic Kampuchea throughout the world.
121.	In the middle of 1977 Viet Nam exerted great pressure on Kampuchea to accept the "special friendship and- special solidarity" that Viet Nam has been successful in selling in other places. It launched attacks along the ground and sea borders. Its aircraft carried out savage bombings of -the south-west zone of Kampuchea. .At the same time, it was preparing its strategic forces to launch against Kampuchea lightning attacks of the kind launched by the expansionist great Power in 1968 in central Europe. At the end of 1977, 14 Vietnamese divisions, including 5 elite divisions, launched large-scale acts of invasion and aggression against Democratic Kampuchea. The expansionist big Power, which was the master of Viet Nam and which took part in the preparation of that plan, hoped to win a victory . That is why its nationals took part in the aggression against Kampuchea as advisers and members of tank crews.
122.	However, the heroic Revolutionary Army of Kampuchea most judiciously followed the line of the people's war of the Communist party of Kampuchea by waging everywhere an essentially guerrilla war and by using conventional war to destroy the vital forces of the enemy. Thus they destroyed the large-scale aggression of Viet Nam and inflicted on it an ignominious defeat on 6 January 1978. This strategy of "lightning attack and lightning victory" of Viet Nam and the expansionist big Power was thus totally crushed. Nevertheless, Viet Nun tried to continue to attack Kampuchea from outside at the beginning of February and in March, April and May 1978, and each time it suffered defeat. Being desperate, the Political Bureau of the Central Committee of the Vietnamese Party gave direct instructions to a member and many assistants of its Central Committee which led to their personally organizing, with their remaining agents in Kampuchea, a coup d'etat aimed once again at overthrowing Democratic Kampuchea. This was towards the end of May 1978. However, Viet Nam was once again most ignominiously defeated. Since the middle of 1978 Viet Nam has been driven to the strategy of the protracted people's war against Kampuchea, a strategy which will exhaust more Vietnamese forces militarily, politically and economically, as well as internationally, until such time as it is annihilated, if it persists in its aggression against Kampuchea.
123.	In the fight against the Vietnamese acts of aggression and annexation the people and the Revolutionary Army of Kampuchea have overcome all obstacles. They have firmly adhered to the position of independence, sovereignty, self-reliance and control of their own destiny in their country. They have endured all difficulties and accepted many sacrifices. This is a noble national task that they have to carry out. Our people and our Revolutionary Army of Kampuchea have made all of these sacrifices in the sacred interests of our country for the independence, sovereignty and territorial integrity of Democratic Kampuchea and their right to control their own destiny. That is unquestionable: If the people of Kampuchea had not held high the banner of independence, national honour and dignity, if they had not struggled with determination to tear down the banner of aggression and annexation, the banner of "Indo-China Federation" and the banner of hegemonism, what would have been the. situation in Southeast Asia and in Asia as a whole? The expansionist big Power and the annexationist and territory-swallowing Viet Nam would have been even more arrogant and presumptuous and they would have continued their expansion in South-East Asia. Consequently the interest of many countries of Asia, Africa, Europe and America would have suffered.
124.	Therefore the victory won by the people of Kampuchea: against Viet Nam's acts of aggression 'and annexation, and the position of Democratic Kampuchea as an independent, neutral and non-aligned country, with no foreign troops or foreign military bases in its territory, are favourable factors in the cause of independence and peace, particularly in South-East Asia, and the interests of Asia and the world in general. Indeed, the struggle of the people of Kampuchea does not concern Kampuchea alone; it is also the struggle against strategies of the expansionist big Power in Asia. That is why the peoples of the world, especially the peoples of Asia and South-East Asia, have expressed their sympathy and their encouragement and have given their active and sincere support to the present struggle of  the people of Kampuchea to defend their national independence. We are very grateful for this just stand and we wish to take this opportunity to express to them our warm thanks.
125.	After being defeated on the Kampuchea front, Viet Nam has to face insuperable difficulties at home and internationally. Having been driven to the strategy of a protracted war, the Vietnamese forces are being worn down more and more. The Vietnamese people have to face increasingly more severe starvation and are rising against-the Vietnamese administration. Insecurity is growing in south Viet Nam and is reaching the northern part of the country. In the' international area the peoples of the world have clearly discerned the perfidious and hypocritical face of the aggressor, Viet Nam, which is an aligned country and an instrument of the expansionist big Power.
126.	Foreign and United Nations aid has been used directly or indirectly by Viet Nam to maintain and develop its forces so as to carry oh its aggression against Kampuchea and thereafter to continue its expansion in South-East Asia. An increasing number of-countries are now asking themselves the following questions. Will not the co-operation and the moral, political, diplomatic, economic and financial assistance they give to Viet Nam help Viet Nam to take possession of South-East Asia? Will they not serve the strategy of the expansionist big Power in South-East Asia and in Asia as a whole? Viet Nam is receiving aid from various sources; but this does not mean that it is independent. Its master, the expansionist big Power, has told it to receive such aid, for that Power has not enough-bread for itself and therefore is not able to give Viet Nam enough assistance. The countries - and international organizations which have given aid to Viet Nam are becoming more cautious and are reconsidering the question of their aid. At present Viet Nam is trying to mislead various countries by begging them for aid on its knees which it uses to strengthen its forces and continue its aggression against Kampuchea.
127.	Before it was defeated in its aggression against Kampuchea, Viet Nam was very arrogant and presumptuous. It bragged about the power of its army and engaged in threats and insults against the countries of South-East Asia. But since the defeats they suffered on 6 January 1978 and during the entire first half of 1978, the expansionist big Power and Viet Nam have been forced into a 100 per cent change in . their strategy;, their tactics and their attitude towards the countries of South-East Asia. Before, for them, all was bad; now, all is good. They are trying to carry out diplomatic manoeuvres in South-East Asia and, like a cat that pulls in its claws, they are all smiles. Their objective is to rid themselves of the guilt for their aggression against Kampuchea and for the insults they have hurled against the Southeast Asian countries, and they aim also at isolating Kampuchea from the other countries in South-East Asia, surrounding it from behind so that when the situation is favourable to them they can launch a new larger scale attack against Kampuchea. The diplomatic manoeuvres of Viet Nam and the expansionist big Power are all too obvious. They have failed even before they have been carried out thanks to the vigilance of the peoples of South-East Asia, who are fully aware of the perfidious nature of Viet Nam and of the expansionist, big Power.
128.	Like all other aggressions, the Vietnamese aggression will never pay. That is the lesson of history.
129.	The people of Kampuchea want only to live in peace in order to be able to mobilize all their time and forces to,
build up the country, to build a new and prosperous society, in national honour, dignity and independence.
130.	Democratic Kampuchea does not set any conditions on Viet Nam for the solution of the problem. It is, rather, Viet Nam - the aggressor, the annexationist, the swallower up of territories - which, in the style of Hitler, has placed conditions upon Democratic Kampuchea. Indeed, when he threatened and committed aggression against the countries of Eastern Europe, Hitler forced those countries to negotiate, to capitulate and to put their territories under his rule. Viet Nam acts in much the same way. It has committed aggression against Kampuchea in a savage and Fascist way, and it says that Kampuchea has to negotiate with it. Such are the conditions of Viet Nam, which, on the one hand, wants to force Kampuchea to capitulate and come under its yoke and, on the other, wants to hide its face of an aggressor and swallower of territories, to mislead world public opinion and to legalize its acts of aggression and annexation in the world's eyes. If the problem created by the Vietnamese aggression against Kampuchea has not been solved, it is not because there has been no negotiation or intermediary. From 1970 to 1977, before as well as after liberation, negotiations between Kampuchea and Viet Nam took place almost 100 times, at the summit as well as at the level of the Central Committee, in the revolutionary bases of Kampuchea, in Hanoi and in Phnom Penh. Moreover, many negotiations were held along the borders at the level of the zone, regional and district committees. But the problem could not be solved. Solving the problem would require eliminating the root-that is, eliminating the Vietnamese ambition to swallow up Kampuchea and the Vietnamese strategy of an "Indo-China Federation".
131.	If Viet Nam were immediately to cease its aggression against Kampuchea, the War would automatically stop. If Viet Nam were to respect the independence, sovereignty and territorial integrity of Kampuchea and abandon its strategy of an "Indo-China Federation" and the annexation of Kampuchea, if it were to do that by means of concrete acts, in conformity with the principles of non-alignment, the Pancha Sila and the United Nations Charter, then friendship between the two countries, Kampuchea and Viet Nam, and between the two peoples, would be born automatically and would be developed and strengthened progressively. The Government of Democratic Kampuchea has already put forward this position on a number of occasions.
132.	In June 1975, during the visit of the top delegation of the Communist Party of Kampuchea to Hanoi, the Kampuchean side officially proposed to the Vietnamese side that a treaty of friendship and non-aggression be signed between die two countries. But the Vietnamese side did not take this proposal into consideration and did not respond to this gesture of goodwill on the part of Kampuchea. Despite that, if today Viet ,Nam were to cease its .aggression against Kampuchea and to agree to respect the independence, sovereignty and territorial integrity of Kampuchea, and if it were to do that by means of concrete acts, the Government of Democratic Kampuchea would propose once again to Viet Nam that a treaty of friendship and non-aggression be signed. The high-ranking leaders of Democratic Kampuchea will sign this treaty either in Phnom Penh or in Hanoi, or elsewhere, if Viet Nam shows
that it really wants to have relations of friendship with Kampuchea.
133.	But, as in the past, Viet Nam has not taken any account of the goodwill shown by Democratic Kampuchea. It persists in committing acts of aggression and annexation against Democratic Kampuchea. At present the Vietnamese army is constantly launching its aggressive attacks all along the borders. Moreover, Viet Nam is now actively mobilizing its forces in preparation for the launching of a new large-scale attack during the forthcoming dry season-that is, beginning next November. The diplomatic activities that Viet Nam has been feverishly carrying out in South-East Asia, Africa and other regions of the world are also part of its plan to attack during the forthcoming dry season. Several divisions of the Vietnamese army which are stationed on foreign territory are also getting ready to carry out this plan. The activities of the expansionist big Power, which is increasing the number of its advisers and. the quantity of its armaments in order to reinforce Viet Nam, are an integral part of this plan.
134.	In such a situation, the people and the Revolutionary Army of Kampuchea are maintaining their vigilance at a high pitch. They are closely united with the Communist Party of Kampuchea, led by Comrade Secretary Pol Pot, in their resolute struggle to defend Democratic Kampuchea and ensure that it will live forever.
135.	The present struggle of the people of Kampuchea cannot be separated from the, struggle of the peoples the world over. The people and Government of Democratic Kampuchea continue to mobilize all their physical and floral force to express their solidarity with and their support for the revolutionary struggles, the struggles for national liberation and the struggles for the defence of national independence that are being waged by the peoples the world over, the non-aligned countries, the third-world countries, and all the countries that love independence, peace and justice. Along side our efforts to defend and build up our country so that it can be rapidly strengthened and developed during the new stage of the revolution, we consider this solidarity and support to be a noble duty. Our country is small, our people are still poor; they have just come out of a devastating war and still have to face the war of aggression by Viet Nam. However, that may be, we shall use all our possibilities and capabilities to demonstrate our support, especially in the moral field and in the determination to struggle against imperialism, expansionism, colonialism, neo-colonialism, racism, apartheid and Zionism.
136.	The problem which is before this session of the General Assembly , as it has been before other sessions, is the following. Must all these demoniac forces be allowed to Cast a slur on and destroy the independence, sovereignty, territorial integrity and unity of various countries in the world, to sow dissension and to trample under foot the inalienable right of the peoples to decide their own destiny?	'
137.	Take, for example, the Korean problem. In 1975, the General Assembly adopted resolution 3390 B (XXX). The Government of the Democratic People's Re public of Korea, under the leadership of President Kim H Sung, proposed certain reasonable measures to solve the Korean; problem
independently and peacefully, without foreign intervention. But the United States of America is obstinate in carrying out its policy of aggression and division of Korea, violating with impunity the provisions of resolution 3390 B (XXX). We demand that the United States of America withdraw all its troops and dismantle all its military bases in South Korea, that it stop interfering in the internal affairs of Korea and carrying out its policy of "two Koreas", and that it dissolve the so-called "United Nations Command" and transform the military Armistice Agreement into a peace agreement. The problem of the reunification of Korea has to be solved by the Korean people themselves.
138.	Another example is that of Walvis Bay, which is an integral part of Namibia. There should be no ambiguity that would make it possible for the colonialists and racists of South Africa to continue to control that port. Namibia has to be independent in the enjoyment' of its territorial integrity. We have always resolutely supported the struggles of the peoples of Zimbabwe, Namibia and Azania for independence and the right of those peoples to decide their own destiny.
139.	The independence, unity, sovereignty and territorial integrity of each country and the right of each people to decide its own destiny are sacred and inalienable.
140.	We think that our General Assembly can carry out its task only if it stands firmly on the side of the peoples which are struggling and resolutely opposes all acts of expansion or dissension directed against a country and all acts that cast a slur on its independence.
141.	We have always firmly supported the struggle of the Palestinian people and of all the Arab peoples. We understand perfectly well the struggle against Israeli Zionism, for at present our people are shedding their blood to prevent Viet Nam from annexing and swallowing Kampuchea's territory and exterminating the Kampuchean race as the Israeli Zionists have acted against the Palestinian people and annexed Arab territories. The true nature of Viet Nam is identical to that of Zionism. The Palestinian people must be allowed-to exercise their national rights, in particular the right to return to live in their motherland, the right to decide their own destiny and the right to create an independent State on Palestinian land. The Arab territories must be returned to the Arab countries.
142.	We have always resolutely supported the struggles of the peoples of Asia, Africa and Latin America for independence, sovereignty, territorial integrity, for their right to decide their own destiny for themselves, and for the establishment of a new international economic order.
143.	In a situation where the forces of the imperialist and expansionist big Powers have been everywhere attacked and paralysed by the peoples the world over, the struggle to defend and safeguard independence, sovereignty and territorial integrity and the right to decide one's own destiny has continued to develop progressively. The people of Kampuchea, who are shedding their blood so that the banners of national independence, national honour and dignity may always fly high over the soil of Democratic Kampuchea, are resolutely in solidarity with the struggle of the peoples the world over for the triumph of the cause of
the revolution, the cause of national liberation and the cause of national independence. The future of the struggle of the peoples the world over is brilliant.
144.	Our present session of the General Assembly can make a direct contribution to this struggle. In this sense, Mr. President, you have assumed an important role in our work. We should like to express to you our congratulations and to wish you great success in the fulfilment of your high functions.
